DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 7-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchelder (US 2017/0100888).
Regarding claim 1, Bartchelder discloses an apparatus comprising: a printhead assembly ([0050]-[0051], FIG. 2A) containing: 
a housing ([0050]; FIG. 2A); 
a printhead supported on the housing ([0050]-[0051]; FIG. 2A), the printhead having nozzles that are to fire droplets of a functional agent onto a layer of build material particles along respective flight paths to form sections of a three-dimensional (3D) object from the build material particles ([0050]-[0053], [0060]-[0061]; FIG. 2A); 
an array of light emission devices to direct respective light beams in the respective flight paths ([0071]-[0076]; FIG. 5); 

a controller ([0100]; FIG. 3) to determine whether any of the nozzles is operating improperly based upon whether the photon detectors detected the light beams and to output an instruction regarding an improperly operating nozzle in response to a determination that the nozzle is operating improperly ([0032], [0100]; FIG. 3).  
Regarding claim 2, Batchelder discloses wherein each of the nozzles includes a chamber and a firing element, wherein activation of the firing element in a particular nozzle is to cause a droplet of the functional agent to be fired from the chamber of the particular nozzle, and wherein the light source that is to direct a light beam in a flight path of the particular nozzle is to be activated with the activation of the firing element and for a duration of time that covers a period of time that it normally takes for a droplet fired from the chamber to pass through the light beam ([0071]-[0081]).  
Regarding claim 7, Batchelder discloses wherein the light emission devices are vertical-cavity surface-emitting lasers ([0071]-[0081]).  
Regarding claim 8, Batchelder discloses wherein the array of light emission devices is to direct the respective light beams at selected locations on the layer of build material particles and wherein the array of photon detectors is to detect the respective light beams reflected from the selected locations on the layer of build material particles ([0071]-[0081]; FIG. 5).  
Regarding claim 9, Batchelder discloses wherein the light emission devices are movable to move the light beams and wherein the photon detectors are to detect the property of the light beams as the light beams are moved ([0071]-[0081]; FIG. 5).  
Regarding claim 10, Batchelder discloses spreading build material particles into a layer ([0050]-[0053], [0060]-[0061]); 
activating firing elements inside chambers of nozzles in a printhead to selectively fire droplets of a functional agent from the chambers onto the layer of build material particles to form a section of a three-dimensional (3D) object from the build material particles, the printhead being mounted to a housing ([0050]-[0053], [0060]-[0061]); 
activating light sources to direct light beams through flight paths of the fired droplets ([0071]-[0076]); 
receiving signals from detectors to detect the light beams ([0077]-[0081]), the signals corresponding to whether or not the droplets were detected to have been fired from the nozzles as intended ([0032], [0100]), and the light sources and detectors being mounted to the housing ([0077]-[0081]; FIG. 5); 
determining, from the received signals, whether any of the nozzles failed to fire a droplet as intended ([0032], [0100]); and 
outputting an instruction regarding a malfunctioning nozzle in response to a determination that the malfunctioning nozzle failed to fire a droplet as intended ([0032], [0100]).  
Regarding claim 11, Batchelder discloses wherein each of the light sources corresponds to a respective firing element, the method further comprising: 
activating the light sources with activation of the firing elements respectively corresponding to the activated light sources for a duration of time that covers a period of time that it normally takes for droplets fired by the firing elements to pass through the light beams directed from the activated light sources ([0050]-[0053], [0060]-[0061]).  
Regarding claim 14, Batchelder discloses a three-dimensional (3D) printing apparatus comprising: 
a spreader to spread build material particles into the layer of build material particles ([0033]-[0035]; FIG. 1); 
a printhead assembly ([0050]-[0051]; FIG. 2A) containing: 
a printhead having nozzles that are to fire droplets of a functional agent onto the layer of build material particles along respective flight paths to form sections of a three-dimensional (3D) object from the build material particles ([0050]-[0053], [0060]-[0061]; FIG. 2A); 
a plurality of light sources to direct respective light beams in the respective flight paths ([0071]-[0076]; FIG. 5); 
a plurality of photodetectors, wherein each photodetector of the plurality of photodetectors is to receive a light beam from a corresponding light source of the plurality of light sources ([0077]-[0081]; FIG. 5); and 
a controller to:  
receive signals from the photodetectors ([0077]-[0081]; FIG. 5); 
determine whether any of the nozzles failed to fire a droplet as intended based upon the received signals ([0032], [0100]); and 
output an instruction regarding a malfunctioning nozzle in response to a determination that the malfunctioning nozzle failed to fire a droplet as intended ([0032], [0100]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder in view of Leyden et al. (U.S. Pat. No. 6,193,923).
Regarding claim 3, Batchelder teaches the limitations as recited in independent claim 1 above, but does not expressly teach wherein the controller is to determine that a nozzle is operating improperly in response to a determination that an intensity level of the light beam that is directed through the flight path of the nozzleWO 2018/194680PCT/US2017/028956 26 is detected to be higher than a certain threshold level during the duration of time that the light emission device is activated. However, Leyden teaches wherein the controller is to determine that a nozzle is operating improperly in response to a determination that an intensity level of the light beam that is directed through the flight path of the nozzleWO 2018/194680PCT/US2017/028956 26is detected to be higher than a certain threshold level during the duration of time that the light emission device is activated (determining jet misfiring inherently requires a threshold, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to include optically detecting misfiring jet in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 4, Batchelder does not expressly teach wherein the controller is further to one of implement a mitigation operation and stop the printhead from firing droplets of the functional agent onto the layer of build material particles in response to the determination that a nozzle is operating improperly. However, Leyden teaches wherein the controller is further to one of implement a mitigation operation and stop the printhead from firing droplets of the functional agent onto the layer of build material particles in response to the determination that a nozzle is operating improperly (e.g., cease using misfiring jet in the remainder of the building process, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to stop use of misfiring jets in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 5, Batchelder does not expressly teach wherein the controller is to determine a print quality level selected for the 3D object, and wherein the controller is to determine whether to stop fabrication of the 3D object in response to a determination that a nozzle is operating improperly based upon the determined print quality level selected for the 3D object. However, Leyden teaches wherein the controller is to determine a print quality level selected for the 3D object, and wherein the controller is to determine whether to stop fabrication of the 3D object in response to a determination that a nozzle is operating improperly based upon the determined print quality level selected for the 3D object (fabrication stops for subsequent layers while compensating for the misfiring jet, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to stop use of misfiring jets in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 6, Batchelder does not expressly teach wherein the controller is further to determine whether any of the nozzles is operating improperly based upon a determination of an intensity level of a light beam, a timing at which a light beam is interrupted by a droplet, or both. However, Leyden teaches wherein the controller is further to determine whether any of the nozzles is operating improperly based upon a determination of an intensity level of a light beam, a timing at which a light beam is interrupted by a droplet, or both (optically detecting, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to determine whether the jets are misfiring based on a light beam (optical detection) in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 12, Batchelder does not expressly teach wherein determining whether any of the nozzles failed to fire a droplet as intended further comprises determining that a nozzle has failed to fire a droplet as intended in response to a received signal indicating that a droplet has not been detected, that a volume of a detected droplet falls below a predefined volume, a composition of a detected droplet is improper, or combinations thereof. However, Leyden teaches wherein determining whether any of the nozzles failed to fire a droplet as intended further comprises determining that a nozzle has failed to fire a droplet as intended in response to a received signal indicating that a droplet has not been detected, that a volume of a detected droplet falls below a predefined volume, a composition of a detected droplet is improper, or combinations thereof (optically detecting, col. 12, l. 40 - col. 13, l. 67; FIG. 4A).  The references as combined are analogous in the field of three-dimensional modeling systems (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the controller to determine whether the jets are misfiring based on a light beam (optical detection) in order to cover print lines to compensate for a misfiring jet as desired by Leyden (col. 13, ll. 28-29).
Regarding claim 13, Batchelder does not expressly teach determining that a nozzle is malfunctioning from the received signals; determining a print quality level selected for the 3D object; determining whether the selected print quality level exceeds a certain print quality level; in response to a determination that the selected print quality level exceeds a certain print quality level, ceasing activation of the firing elements; and in response to a determination that the selected print quality level falls below the certain print quality level, continuing activation of the firing elements (col. 12, l. 40 – col. 18, l. 67).  
Regarding claim 15, Batchelder does not expressly teach wherein the controller isWO 2018/194680PCT/US2017/028956 29further to: determine that a nozzle is malfunctioning from the received signals; determine a print quality level selected for the 3D object; determine whether the selected print quality level exceeds a certain print quality level; and in response to a determination that the selected print quality level exceeds a certain print quality level, output an instruction to cease firing of the droplets (col. 12, l. 40 – col. 18, l. 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller shows a three-dimensional curing apparatus for a two-dimensionally printed object.
El-Siblani et al. shows three-dimensional objects made from multiple solidifiable materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 8, 2021